Citation Nr: 1125344	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  06-00 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for amputation of the right great toe due to osteomyelitis.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION


The Veteran had active duty service from February 1975 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The matter was remanded in January 2010 for further development.  

The Board finds that with regard to the issue of service connection for amputation of the right great toe, the RO has complied with the directives of the Remand.  The Board directed the RO to review the newly acquired service treatment records, readjudicate the claim, and issue a supplemental statement of the case.  The RO has done so.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Osteomyelitis of the right great toe was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSION OF LAW

Osteomyelitis of the right great toe was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran pre-adjudication notice by a letter dated December 2003.                                                                         

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection was denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Nonetheless, the Board notes that the RO sent the Veteran a January 2010 correspondence that fully complied with Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his osteomyelitis of the right great toe.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of record fails to suggest that osteomyelitis of the right great toe, first reported many years post service, had its onset in service or is otherwise related thereto.

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records contain no findings attributed to osteomyelitis.  His January 1977 separation examination yielded normal findings with regards to the Veteran's lower extremities and musculoskeletal system.  

As to post-service evidence, at a May 2004 VA examination, the examiner noted that the Veteran had his right great toe amputated in January 2000 due to osteomyelitis.  The examiner was unable to determine what caused osteomyelitis, since the Veteran did not have any wounds or rashes.  There was no active osteomyelitis at the time of the examination.  The examiner diagnosed the Veteran with partial amputation of the right great toe with no ambulation difficulties.   

The lack of any post-service medical records is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Veteran also has not provided lay support for his claim.  His intermittent lay submissions have been extremely general in nature, and he has never described continuity of symptomatology since service.  To the extent that his statements suggest a causal link with service, the Board must stress that he lacks the training, credentials, or other expertise in foot and orthopedic disorders to render a competent medical opinion as to causation (as opposed to making continutity-of-symptomatology observations).  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

With no findings of osteomyelitis in service or for many years after service, and with no competent medical opinion linking osteomyelitis and/or the amputation of the Veteran's to service, the Board finds that a preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for amputation of the right great toe due to osteomyelitis must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for amputation of the right great toe due to osteomyelitis is denied.  
REMAND

The Board remanded the hepatitis claim in January 2010 because it found that the Veteran had risk factors for hepatitis C during service and post service.  The Board determined that a VA examination was necessary to determine whether it was as likely as not that the Veteran's hepatitis C arose during service or is otherwise related to service.  The RO scheduled the Veteran for a VA examination, but the Veteran was unable to attend because he was admitted to Mercy Hospital on an inpatient basis and had no definite date of discharge.  The Veteran's representative argues that the Veteran should be afforded another VA examination.  The Board agrees.  The Board finds that although the Veteran failed to report for his previous VA examination, he has shown good cause for his failure to report.  The Board finds that a determination in this case is dependent on the findings of a VA examination.  Consequently, the Board finds that a VA examination is still warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current nature of any hepatitis C disability and to obtain an opinion as to whether such disability is related to military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, and the results reported in detail.

The examiner should interview the Veteran in order to ascertain which risk factors pre-dated his entry into service, those that occurred during service, and those that occurred post-service, to include intravenous drug use, any blood transfusions, tattoos (and when those tattoos occurred), any shots that the Veteran may have had, and any other identified risk factors for hepatitis C.

Following review of the file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's hepatitis C at least as likely as not (50 percent probability) arose during service or is otherwise related to service.  A rationale for any opinion expressed should be provided.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record, particularly the Veteran's original service treatment records which have been associated with the file since its last decision in May 2005.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


